DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the preliminary amendment filed 06 March 2020. As directed by the amendment claims 1, 6, 12-14, 20, 29, 30, 35, 54, 55, 62, 63, 72, 73, 86 and 87 have been amended; claims 2-5, 7-11, 15-19, 21-28, 31-34, 36-38, 40-53, 56-61, 64-71, 74-77 and 79-85 have been cancelled; and claims 88 and 89 have been added. Thus, claims 1, 6, 12-14, 20, 29-30, 35, 54-55, 62-63, 72-73, 78 and 86-89 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 88 is objected to because of the following informalities: “convert holmium 165 metal” should read --convert the holmium 165 metal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from a cancelled claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It appears the rejection can be overcome by amending claim 6 to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 12, 14, 20, 29-30, 35, 54, 62-63, 72-73, 78, 86 and 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Morneau (“Development of 166Ho skin patch to treat skin diseases with 1 MW TRIGA reactor.” Master’s thesis, Colorado School of Mines, 2014) in view of Usman et al. (“Material science as basis for nuclear medicine: Holmium irradiation for radioisotopes production” AIP Conference Proceedings 1958, 0200020; published online on 09 May 2018; https://doi.org/10.1063/1.5034551) (Usman) in view of Suthanthiran et al. (US Patent No. 4,946,435; cited by applicant on IDS dated 07/08/2020) (Suthanthiran).
Referring to claims 1, 14 and 20: Morneau teaches skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3); and a layer of an isotope of a holmium (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”). Morneau further teaches the isotope layer has a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”) but does not expressly teach the isotope layer being a foil layer being positioned between the substrate and an encapsulation layer, and the foil layer having a thickness that varies less than 10%. 

Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21), wherein the layer has a thickness that varies less than about 20% (see column 4, lines 2-13; wherein the radioactive material is coated uniformly onto or dispersed in the flexible carrier film); and an encapsulation layer (see figure 2, #12), wherein the isotope layer is positioned between the substrate and the encapsulation layer (see column 5, lines 15-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Morneau, as modified by Usman, with an encapsulation layer like taught by Suthanthiran such that the foil layer is positioned between the substrate and the encapsulation layer in order to prevent any leakage of the radioactive material (see Suthanthiran column 5, lines 15-55). 
Morneau, as modified by Usman and Suthanthiran, does not explicitly teach the foil layer having a thickness that varies less than 10%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”) the device would function appropriately having the claimed thickness uniformity across the substrate. Further, applicant places no criticality on the range claimed, indicating simply that the thickness variation “may” be within the claimed range (see paragraphs [0061] and [0071]). 
	Referring to claim 6: Morneau, as modified by Usman and Suthanthiran, further teaches foil layer comprise holmium 165 metal (see Morneau page 1, section 1.1; page 6; Usman pages 2-3, section “Selected Targets and Irradiation”).
	Referring to claim 12: Morneau further teaches the substrate is selected from a polyimide, polyimide film comprising (4,4’-oxydiphenylene-pyromellitimide) (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”).
Referring to claim 29: Morneau, as modified by Usman and Suthanthiran, is silent to the patch further comprises a backing layer, or handle, adjacent the substrate layer, wherein the 
	Referring to claim 30: Morneau, as modified by Usman and Suthanthiran, is silent to a modulation layer positioned on an outside surface of the skin patch, wherein the modulation layer comprises a material that is able to stop or absorb some or all of the radiation from the isotope layer. Suthanthiran further teaches a modulation layer positioned on an outside surface of the skin patch, wherein the modulation layer comprises a material that is able to stop or absorb some or all of the radiation from the isotope layer (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Morneau, as modified by Usman and Suthanthiran, with a modulation layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claims 35 and 63: Morneau teaches a method of manufacturing a skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”), the method comprising: preparing a substrate material (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3; page 60 “skin patch prototypes were developed using RF sputtering of HO2O3 on Kapton”); and depositing at least one layer of holmium 165 metal on the substrate material (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”; page 60 “skin patch prototypes were developed using RF sputtering of HO2O3 on Kapton”). Morneau further teaches the layer having a thickness between 10 µm and 250 µm, 25 µm and 125 µm, or 0.1 µm and 10 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”); and an encapsulating material in the form of an adhesive coated on the Kapton substrate (see page 13, section 2.3) but is silent to specifically adding the encapsulating material over the isotope layer to create an encapsulating layer; and the layer being a foil layer. 
Usman teaches production of radionuclides though induced reactions on holmium metals including using oxides of holmium or highly pure holmium foils (see page 2, second paragraph), wherein the high purity holmium foil is irradiated by focusing an alpha beam onto the foils (see pages 2-3, section “Selected Targets and Irradiation”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sputtered holmium oxide of Morneau with a foil holmium material like taught by Usman with the desired thickness in order to simplify radionuclide production and assembly of the patch. Morneau, as modified by Usman, is silent to specifically adding the encapsulating material over the isotope layer to create an encapsulating layer.
Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an isotope (see column 2, line 58-column 3, line 5; claims 19 and 21), wherein the layer has a 
Referring to claim 54: Morneau further teaches the substrate is selected from a polyimide, polyimide film comprising (4,4’-oxydiphenylene-pyromellitimide) (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”).
Referring to claim 62: Suthanthiran further teaches the encapsulation layer comprises plastic, a polymer, polyimide, a material derived from a poly(p-xylene), a material derived from a variant poly(p-xylene), PARYLENE, or combinations thereof (see column 5, lines 15-55; wherein the encapsulation layer is an envelope of a polymer material).
Referring to claim 72: Morneau, as modified by Usman and Suthanthiran, is silent to attaching a backing layer, or handle, adjacent the substrate layer, wherein the backing layer or handle absorbs radiation, and protects a practitioner from radiation. However, Suthanthiran further teaches attaching a backing layer, or handle, adjacent the substrate layer, wherein the backing layer or handle absorbs radiation, and protects a practitioner from radiation (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of 
Referring to claim 73: Morneau, as modified by Usman and Suthanthiran, is silent to attaching or depositing a modulation layer before irradiating the film, wherein the modulation layer comprises a material that absorbs or stops some or all of the radiation from the isotope layer. However, Suthanthiran further teaches attaching a modulation layer positioned on an outside surface of the skin patch, wherein the modulation layer comprises a material that is able to stop or absorb some or all of the radiation from the isotope layer (see column 6, line 52-column 7, line 2; wherein the patch includes a shield adhesively attached to one side of the patch to absorb stop or absorb radiation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of Morneau, as modified by Usman and Suthanthiran, with a modulation layer like taught by Suthanthiran in order to protect healthy tissue from exposure to radiation (see Suthanthiran column 6, line 52-column 7, line 2).
Referring to claim 78: With regards to claim 14 above, Suthanthiran further teaches the encapsulation layer is a self-adhesive layer or tape (see column 5, lines 36-50).
Referring to claim 86: Morneau teaches a skin patch for treating a skin condition in a patient (see page 1, section 1.1 “The radioactive skin patch produced would be used for the treatment of non-melanoma skin cancers”) comprising: a substrate layer (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3) Kapton is a polyimide film”); an encapsulation layer (see page 13, section 2.3; wherein the Kapton substrate is coated with an adhesive); an isotope layer, comprising holmium 165 metal (see page 1, section 1.1 “The Kapton foil will be sputtered with holmium oxide HO2O3 using an RF sputterer”, “165Ho will be turned into 166Ho”), wherein the isotope layer has a thickness of between about 0.1 µm and about 125 µm (see pages 37-38 “The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”). Morneau does not expressly teach the isotope layer being a foil layer being positioned between the substrate and then encapsulation layer; the foil layer having a thickness that varies less than 10%; and a backing layer adjacent the substrate layer, wherein the backing layer comprises a material that blocks radiation from the isotope layer.
Usman teaches production of radionuclides though induced reactions on holmium metals including using oxides of holmium or highly pure holmium foils (see page 2, second paragraph), wherein the high purity holmium foil is irradiated by focusing an alpha beam onto the foils (see pages 2-3, section “Selected Targets and Irradiation”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sputtered holmium oxide of Morneau with a foil holmium material like taught by Usman with the desired thickness in order to simplify radionuclide production and assembly of the patch. Morneau, as modified by Usman, is silent to the foil layer being positioned between the substrate and an encapsulation layer; and the foil layer having a thickness that varies less than 10%; and a backing layer adjacent the substrate layer, wherein the backing layer comprises a material that blocks radiation from the isotope layer.
Suthanthiran teaches a skin patch (see figure 2, #10) for treating a skin condition in a patient (see column 6, lines 42-52) comprising: a substrate (see figure 2, #11); a layer of an 
Morneau, as modified by Usman and Suthanthiran, does not explicitly teach the foil layer having a thickness that varies less than 10%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the isotope foil layer of Morneau, as modified by Usman and Suthanthiran, to vary less than 10% since it has between been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, The skin patch will need a deposition of about 1.87 µm”; page 40 “The goal was to sputter between 0.25 and 0.5 µm”) the device would function appropriately having the claimed thickness uniformity across the substrate. Further, applicant places no criticality on the range claimed, indicating simply that the thickness variation “may” be within the claimed range (see paragraphs [0061] and [0071]).
Referring to claim 88: With regards to claim 35 above, Morneau further teaches activating the skin patch with a neutron source to convert holmium 165 metal to holmium 166 (see page 1, section 1.1 “165Ho will be turned into 166Ho”’; page 14, section 3.1; page 60 “irradiated in a lazy susan for 16 minutes’).
Referring to claim 89: Morneau, as modified by Usman and Suthanthiran, teaches the skin patch of claim 1. Morneau further teaches activating the skin patch with a neutron source (see page 1, section 1.1 “165Ho will be turned into 166Ho”’; page 14, section 3.1; page 60 “irradiated in a lazy susan for 16 minutes’).
Claims 13 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Morneau in view of Usman and Suthanthiran, as applied to claims 1 and 35 above, evidenced by Electron Microscopy Sciences (Kapton Polyimide Film Tape Technical Data Sheets, available online at https://www.emsdiasum.com/microscopy/technical/datasheet/77708.aspx on 04/03/2017).
Referring to claim 13: With regards to claim 1 above, Morneau further teaches the substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.5 mils to about 5 mils, about 0.025 mm to about 0.05 mm, or about 1.0 mils to about 2.0 mils (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils).
Referring to claim 55: With regards to claim 35 above, Morneau further teaches the substrate being Kapton (see page 1, section 1.1 “The radiotherapy platform for the experiment will be a Kapton foil”; page 13, section 2.3 “Kapton is a polyimide film”) which has a known material property thickness of about 0.0125 mm to about 0.125 mm, about 0.5 mils to about 5 mils, about 0.025 mm to about 0.05 mm, or about 1.0 mils to about 2.0 mils (evidenced by Electron Microscopy Sciences; wherein the film thickness ranges from 1 mil to 4 mils).
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Morneau in view of Usman in view of Suthanthiran, as applied to claim 86 above, in view of Cipriani et al. (US Patent No. 9,486,642) (Cipriani).
Referring to claim 87: Morneau, as modified by Usman and Suthanthiran, is silent to a modulation layer and/or radioprotective layer positioned between the patch and the patient's skin, wherein the modulation layer and/or radioprotective layer are able to absorb or stop some or all of the radiation energy from the isotope layer. Cipriani teaches a skin patch for treating a skin condition (see abstract), the patch comprising a modulation layer and/or radioprotective layer positioned between the patch and the patient’s skin, wherein the modulation layer and/or radioprotective layer are able to absorb or stop some or all of the radiation from the isotope layer (see column 8, lines 4-10). It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
Applicant’s arguments, see page 8, with respect the rejection of claim(s) 1, 5, 12-14, 29, 30 and 78 under 35 U.S.C. §102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments concerning the amendments, see page 9, filed 03 January 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103, specifically regarding the argument that Morneau does not teach or suggest a foil layer of an isotope, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art that specifically teaches use of a holmium foil for use in radionuclide production.
In response to applicant's argument that one of skill in the art would be unreasonable in combining Morneau and Suthanthiran since Suthanthiran describes constructing it patch using radioactive 32P polyamino acid, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791